                            IN THE UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF GEORGIA
                                     6$9$11$+ DIVISION

 UNITED STATES OF AMERICA,

        v.                                                 &$6(12 4:20CR18

 VENNY GREEN,
          Defendant.

                                           ORDER

       The Court held an Initial Appearance and Arraignment in this case RQ $SULO  

7KH *RYHUQPHQW PRYHG IRU GHWHQWLRQ'HIHQGDQWZDV IDFLQJ H[WUDGLWLRQ WR ERWK 9LUJLQLD

DQG 6RXWK &DUROLQD RQ RXWVWDQGLQJ ZDUUDQWV 'HIHQGDQW UHTXHVWHG DQG UHFHLYHG

DGGLWLRQDO WLPH LQ ZKLFK WR SUHSDUH IRUKLV GHWHQWLRQ KHDULQJ  'RF   2Q

$SULO   'HIHQGDQW ILOHG D PRWLRQWR YDFDWH WKH GHWHQWLRQ KHDULQJ RQ

WKH JURXQGV WKDW VXFK D KHDULQJ ZRXOG EH D IUXLWOHVV H[HUFLVH LQ OLJKW RI

WKHSHQGLQJ VWDWH ZDUUDQWV  'RF   7KH PRWLRQ WRYDFDWH LV *5$17('  If

the Defendant wishes to petition for bail/pre-trial release pursuant to 18 U.S.C. §

3142, he remains able to do so when and if the status of his state ZDUUDQWV change.

       The Defendant shall be committed to the custody of the Attorney General or

his designated representative for confinement in a corrections facility separate, to the

extent practicable, from persons awaiting or serving sentences or being held in custody pending

appeal. Defendant is to be afforded a reasonable opportunity for private consultation with

defense counsel. On order of a court of the United States or on request of any attorney

for the Government, the person in charge of the corrections facility is to deliver

Defendant to the United States Marshal for the purpose of any appearance in connection with a

court proceeding.
       So ORDERED thisWKday of $SULO

                                                   _____________________________________
                                                    ___
                                                     __________________________
                                                                             _________
                                                                                    ________
                                                                                       _
                                                   CHRISTOPHER
                                                    HRIST S OPHE
                                                               HEER L. RAY
                                                                       R
                                                   UNITED
                                                    NITED STATES MAGISTRATE
                                                                      MA           E JUDGE
                                                                                       JUDG
                                                   SOUTHERN DISTRICT OF GEORGIA
